Citation Nr: 1402328	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  10-24 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability, and if so, whether entitlement to service connection for a low back disability is warranted.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability, and if so, whether entitlement to service connection for a right knee disability is warranted.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein


INTRODUCTION

The Veteran had active service from March 1998 to April 2000. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 decision of the San Juan, Puerto Rico Regional Office (RO).  In July 2013, the Veteran testified at Board hearing before the undersigned Veterans Law Judge.  

In this decision, the Board grants service connection for lumbar disc disease with recurrent low back strain and recurrent right knee strain with arthritis.  Because the August 2009 VA examination report reflects that the Veteran is unemployed and reported that his back and knee pain prevent him from working, the Board finds that the record raises a claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  This issue is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  In an April 2001 rating action, the RO denied the Veteran's claims of service connection for low back and right knee disabilities, and an April 2001 letter notified him of the determination and of his appellate rights, but he did not appeal the determination and the decision became final.

2.  The evidence received since the April 2001 rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the Veteran's low back and right knee claims.

3.  Resolving doubt in favor of the Veteran, lumbar disc disease with recurrent low back strain had its onset in service.

4.  Resolving doubt in favor of the Veteran, recurrent right knee strain with arthritis had its onset in service.

5.  At the Board hearing in July 2013, prior to promulgation of a decision by the Board, the Veteran withdrew his appeal of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability.  


CONCLUSIONS OF LAW

1.  The April 2001 rating decision that denied service connection claim for a low back disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d) (2013).

2.  Evidence received since the April 2001 rating decision is new and material; the claims of service connection for a low back disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a) (2013).

3.  The criteria for service connection for a lumbar disc disease with recurrent low back strain are met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

4.  The April 2001 rating decision that denied service connection claim for a right knee disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d) (2013).

5.  Evidence received since the April 2001 rating decision is new and material; the claims of service connection for a right knee disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a) (2013).

6.  The criteria for service connection for recurrent right knee strain with arthritis are met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

7.  The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Low Back and Right Knee Disabilities 

New and material evidence

The Board notes that the RO denied service connection for low back and right knee disabilities in the April 2001 rating action.  Thus, the preliminary question of whether the claims should be reopened is a jurisdictional matter that must be addressed by the Board before considering the underlying merits of the claims.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Consequently the Board must address the threshold question of whether new and material evidence has been received since the last final determination. 

At the time of the April 2001 rating action, the evidence of record contained service and post-service treatment records, and statements from the Veteran.  However, the RO concluded that the evidence failed to demonstrate permanent residual or chronic low back or right knee disabilities.  The Veteran was notified of the determination and his appellate rights; however, he did not appeal the determination and new and material evidence was not received within one year of the determination.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.156(b), 3.160(d), 20.302; see also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011). 

The April 2001 rating decision is the last final decision of record.  The claims decided therein are not subject to revision on the same factual basis.  38 U.S.C.A. § 7104.  In order to reopen a claim, the Veteran must present or secure new and material evidence with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Since the April 2001 determination, numerous pieces of evidence have been made of record, including VA treatment records dated in October 2004 reflecting mild degenerative joint disease in the right knee, private treatment records from Trinity Imaging Center dated in August 2005 reflecting partial lumbarization of S1 and minimal left lumbar curvature, and an August 2009 VA examination report that documents a right knee strain, low back strain, and degenerative disc disease of the lumbar spine (L3-4, L4-5).  This evidence was not previously submitted to agency decision makers and, by itself or when considered with previous evidence of record, relates to unestablished facts necessary to substantiate the claims.  Specifically, the evidence relates to the unestablished facts of diagnoses of low back and right knee disabilities.  Moreover, this evidence is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claims sought to be reopened, and raises a reasonable possibility of substantiating the claims.  Thus, the Board finds that new and material evidence, within the meaning of 38 C.F.R. § 3.156(a), has been received since the April 2001 rating action and the claims are reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2010).


Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009). 

Certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§3.307, 3.309.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. §3.303(d).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "(w)hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Service treatment records starting in August 1998 document complaints of right knee pain.  Service treatment records starting in January 2000 document complaints of low back pain.  

On several occasions, including in June 2009, the Veteran reported that low back and right knee disabilities have been present during service and continuously since that time.  The Veteran's reported history is credible.  

VA treatment records dated in October 2004 reflect mild degenerative joint disease in the right knee.  

Private treatment records from Trinity Imaging Center dated in August 2005 reflect partial lumbarization of S1 and minimal left lumbar curvature.  

The Veteran underwent a VA examination in August 2009.  The August 2009 VA examiner diagnosed a right knee strain, low back strain, and degenerative disc disease of the lumbar spine (L3-4, L4-5).  

After a careful review of the claims folder, the Board finds that the pertinent evidence of record indicates that it is at least as likely as not that the Veteran's low back and right knee disabilities had its onset service.  The Board finds that the Veteran currently has low back and right knee disabilities, and there is competent and credible evidence to support the conclusion that the low back and right knee disabilities were incurred during service.  Given the foregoing, and resolving all doubt in favor of the Veteran, as is required, the Board finds that service connection for low back and right knee disabilities is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Knee Disability

At the Board hearing in July 2013, the Veteran withdrew his appeal regarding the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn at any time before the Board promulgates a decision.  38 C.F.R. § 20.202. 

The Veteran's testimony at the July 2013 Board hearing clearly evinces the Veteran's intent to withdraw his appeal of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability.  Consequently, there remain no allegations of errors of fact or law for appellate consideration in this matter.  Accordingly, the Board does not have jurisdiction to review this appeal and it is dismissed.  38 U.S.C.A. § 7105.

ORDER

New and material evidence has been submitted to reopen the claim of entitlement to service connection for a low back disability.  

Service connection for lumbar disc disease with recurrent low back strain is granted.  

New and material evidence has been submitted to reopen the claim of entitlement to service connection for a right knee disability.  

Service connection for recurrent right knee strain with arthritis is granted.  

The appeal for whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability is dismissed.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


